DETAILED ACTION
Response to Amendment
	The Amendment filed February 24, 2021 has been entered. Claims 1-3, 5-13, and 15-20 remain pending in the application. Claims 4 and 14 have been cancelled. Applicant's amendments to the claims have overcome the 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed November 24, 2020.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 18 is objected to because of informalities.
Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 112(b) as being unpatentable.

Claim Objections
Claim 18 is objected to because of the following informalities:  the limitation “a bad block determination” should recite “the bad block determination.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Independent claim 1 recites limitations “determine whether each of the memory blocks included in the first super block is a bad block; generate a second super block by replacing the bad block with one of spare blocks in planes other than a plane where the bad block is located, when all spare blocks in the plane including the bad block are used, and generate a third super block by re-replacing a replaced spare block in the second super block with one of spare blocks in the plane where the bad block is located.”
First, the limitations recite that for each of the memory blocks in the first super block there is a determination as to whether each memory block is bad or not bad. Next, the limitations recite that a second super block is generated “by replacing the bad block with one of spare blocks in planes other than a plane where the bad block is located.” This limitation is indefinite because it is not clear whether 1) there is only one bad block (i.e. “the bad block”), 2) the determined bad blocks in the first super block are collectively referred to as “the bad block” and are replaced with one spare block, 3) a second super block is generated for each bad block, 
The limitations then recite that the replacing of the bad blocks “with one of spare blocks in planes other than a plane where the bad block is located” occurs “when all spare blocks in the plane including the bad block are used.” Next, the limitations recite that a third super block is generated “by re-replacing a replaced spare block in the second super block with one of spare blocks in the plane where the bad block is located.” This limitation is indefinite for several reasons. It is not clear whether “a replaced spare block” is referring to the replaced bad block, the spare block used to replace the replaced spare block, or another type of block. It is also not clear which plane the phrase “in the plane where the bad block is located” is referring to because in the previous limitations it is recited that “all spare blocks in the plane including the bad block are used.” Independent claim 9 recites limitations substantially similar to claim 1 and are rejected for at least the same reasons. Claims 2-3, 5-8, 10-13, 15-17 depend from the independent claims and are rejected for at least the same reasons. For the purposes of examination, a reasonable interpretation could not be made, as it is unclear how one could re-replace a spare block with a spare block from a plane when all the spare blocks of the plane have been used.
Independent claim 18 recites the limitation “wherein, the bad block is replaced with a non-way-interleavable memory spare block in the spare super blocks when there are no way-interleavable memory spare blocks to be replaced with the bad block, and the replaced non-way-interleavable memory spare block is re-replaced with a way-interleavable memory spare block in the spare super blocks.” The limitation is generally confusing. In particular, the phrase “when there are no way-interleavable memory spare blocks to be replaced with the bad block” contradicts the phrase “re-replaced with a way-interleavable memory spare block in the spare super blocks.” Independent claims 19 and 20 recite similar limitations and are rejected for at least the same reasons. For the purposes of examination, a reasonable interpretation could not be made, as it is unclear how one could re-replace a non-way-interchangeable spare block with a way-interchangeable spare block when all the way-interchangeable spare blocks have been used.

Response to Arguments
Applicant’s arguments, filed February 24, 2021, with respect to 35 U.S.C. 103 rejection of the claims has been fully considered and is persuasive. The 35 U.S.C. 103 of the claims has been withdrawn. However, as discussed above, the amendments to the limitations render the claims indefinite and, for the purposes of examination, a reasonable interpretation could not be made in order to apply prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY A WARREN/Primary Examiner, Art Unit 2137